UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: December 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Segall Bryant & Hamill All Cap Fund (SBHAX) Segall Bryant & Hamill Small Cap Value Fund (SBHVX) SEMI-ANNUAL REPORT December 31, 2013 Segall Bryant & Hamill All Cap Fund Segall Bryant & Hamill Small Cap Value Fund Each a series of the Investment Managers Series Trust Table of Contents Segall Bryant & Hamill All Cap Fund Schedule of Investments 1 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 8 Segall Bryant & Hamill Small Cap Value Fund Schedule of Investments 9 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 18 Supplemental Information 23 Expense Example 26 This report and the financial statements contained herein are provided for the general information of the shareholders of the Segall Bryant & Hamill Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Segall Bryant & Hamill All Cap Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 96.8% COMMUNICATIONS – 6.0% CBS Corp. - Class B $ Discovery Communications, Inc. - Class A* Google, Inc. - Class A* Viacom, Inc. - Class B CONSUMER DISCRETIONARY – 13.4% Amazon.com, Inc.* Fastenal Co. LKQ Corp.* Lowe's Cos., Inc. Macy's, Inc. TJX Cos., Inc. VF Corp. CONSUMER STAPLES – 10.1% Dollar General Corp.* Energizer Holdings, Inc. JM Smucker Co. Nestle S.A. - ADR Snyders-Lance, Inc. TreeHouse Foods, Inc.* ENERGY – 7.2% Cameron International Corp.* Dresser-Rand Group, Inc.* EOG Resources, Inc. Schlumberger Ltd. Whiting Petroleum Corp.* FINANCIALS – 15.3% Air Lease Corp. American International Group, Inc. Berkshire Hathaway, Inc. - Class B* Discover Financial Services First Republic Bank JPMorgan Chase & Co. Reinsurance Group of America, Inc. Umpqua Holdings Corp. Visa, Inc. - Class A 1 Segall Bryant & Hamill All Cap Fund SCHEDULE OF INVESTMENTS – Continued As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE – 17.0% Agilent Technologies, Inc. $ Allergan, Inc. Baxter International, Inc. Hologic, Inc.* Hospira, Inc.* Mettler-Toledo International, Inc.* Pall Corp. Perrigo Co. Pfizer, Inc. Techne Corp. INDUSTRIALS – 14.1% Boeing Co. Danaher Corp. Honeywell International, Inc. ITT Corp. Precision Castparts Corp. Roper Industries, Inc. Stericycle, Inc.* WABCO Holdings, Inc.* MATERIALS – 2.6% Eastman Chemical Co. LyondellBasell Industries N.V. - Class A TECHNOLOGY – 11.1% ANSYS, Inc.* Aspen Technology, Inc.* Cadence Design Systems, Inc.* Cerner Corp.* Guidewire Software, Inc.* IHS, Inc. - Class A* Red Hat, Inc.* WESCO International, Inc.* TOTAL COMMON STOCKS (Cost $11,950,149) 2 Segall Bryant & Hamill All Cap Fund SCHEDULE OF INVESTMENTS – Continued As of December 31, 2013 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 4.3% $ UMB Money Market Fiduciary, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $590,671) TOTAL INVESTMENTS – 101.1% (Cost $12,540,820) Liabilities in Excess of other assets – (1.1)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 3 Segall Bryant & Hamill All Cap Fund SUMMARY OF INVESTMENTS As of December 31, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Health Care 17.0% Financials 15.3% Industrials 14.1% Consumer Discretionary 13.4% Technology 11.1% Consumer Staples 10.1% Energy 7.2% Communications 6.0% Materials 2.6% Total Common Stocks 96.8% Total Short-Term Investments 4.3% Total Investments 101.1% Liabilities in Excess of other assets (1.1)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 Segall Bryant & Hamill All Cap Fund STATEMENT OF ASSETS AND LIABILITIES As of December 31, 2013 (Unaudited) Assets: Investments, at value (cost $12,540,820) $ Receivables: Fund shares sold Dividends and interest Due from Advisor Prepaid expenses Prepaid offering costs Total assets Liabilities: Payables: Investment securities purchased Shareholder servicing fees (Note 7) Auditing fees Transfer agent fees and expenses Administration fees Fund accounting fees Chief Compliance Officer fees Custody fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in Capital (par value of $0.01 per share with unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 5 Segall Bryant & Hamill All Cap Fund STATEMENT OF OPERATIONS For the Period July 31, 2013* through December 31, 2013 (Unaudited) Investment Income: Dividends $ Interest 33 Total investment income Expenses: Advisory fees Administration fees Transfer agent fees and expenses Excise tax Fund accounting fees Registration fees Custody fees Auditing fees Legal fees Shareholder servicing fees (Note 7) Trustees' fees and expenses Chief Compliance Officer fees Shareholder reporting fees Miscellaneous Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain from Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 6 Segall Bryant & Hamill All Cap Fund STATEMENT OF CHANGES IN NET ASSETS For the Period July 31, 2013* through December 31, (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold Cost of shares redeemed1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold Shares redeemed ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $80. See accompanying Notes to Financial Statements. 7 Segall Bryant & Hamill All Cap Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Period July 31, 2013* through December 31, 2013 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 ) Net realized and unrealized gain on investments Total from investment operations Redemption fee proceeds - 2 Net asset value, end of period $ Total return3 % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 5 After fees waived and expenses absorbed % 5 Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )% 5 After fees waived and expenses absorbed %) 5 Portfolio turnover rate 15
